AU 24513 (Rev. 02'18)    Judgment in a Criminal Case
                         Sheet l
                                                                                                                            MAR 2 5 2019
                                            UNITED STATES DISTRICT COUPJIMESW.M                                                                      ERK
                                                              Eastern District of Arkansas
                                                                                                               By:, _ _-b'-+l-~b~

                UNITED STATES OF AMERICA                                             JUDCMEJ\T It\ A CRIMI:\AL CASE
                                     v.
                        TROY CHANCE LEWIS                                            Case Number: 4:18-CR-107-BD-1

                                                                                     USM Number: 31001-045
                                                                                      Molly Sullivan
                                                                                     Dcfcndanrs Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)            1 of the Misdemeanor Information, a Class A Misdemeanor

    pleaded nolo contcnderc to count(s)            -------------------~------~--
    which was accepted by the court.
0 \\as found guilty on count(s)                                                --------···-·------------··-

    ,.liter a plea of not guilty.

The dcfondant is adjudicated guilty of these otknscs:

Title & Section                      Nature of Offense                                                         Offense Enckd                 Count

 18 U.S.C. 1791(a)(2)                 Possession of a prohibited object by a prison inmate                       8/11/2017                    1




         The defendant is sentenced as provided in pages 2 through          __4
                                                                              __ ___ of this judgment. The sentence is imposed pursuant to
th,: S1:nt1:ncing Reform Act of 1984.

0 The defondant has been found not guilty on count(s)
0   C\,unr(s)                                             0    IS    0 an.: dismissed 011 the motion pf the Lnitcd States.

          It is ordered that the detcndant must notify the United States attorney fix this district within 30 days of any change ofnmn1:, residence.
ur mailin:z addr<c:ss until all fines, restitution. costs, and special asscssm1:nts imposed hy this judmncnl arc fullv paid. If orckrcd t<> pav restitution.
:he dckn(lant must notify the court and L'nited Stat1:s attorney of material changes in 1:conon1ic circum,;tariccs.                           ,

                                                                             3/25/2019
                                                                            Date of Imposition of Judgment



                                                                           ~/~
                                                                            Signature of Judge




                                                                           ~~~-t~   Deere, U.S. M_ag_istrat~_ Judge
                                                                            Name and title of Judge


                                                                             3/25/2019
                                                                            Date
AO 245B (Rev. 0:!/18) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                       Judgment   Page _ _2
                                                                                                                          __ of                  4
 DEFENDANT: TROY CHANCE LEWIS
 CASE NUMBER: 4:18-CR-107-BD-1

                                                               IMPRISON.MENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 krm of:
  2 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



     0      The- court makes the following recommendations to the Bureau of Prisons:




     liZ!   The defendant is remanded to the custody of the United States Marshal.

     0      The defendant shall sun-ender to the United States Marshal for this district:

            D   at                                 D    a.m.     D   p.m.     011
                      ----------
            •   as notified by the United States Marshal.

     D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            0   before 2 p.m. on

            0   as notified by the United States Marshal.

            D   as notified by the Probation or Pretrial Services Office.



                                                                     RETURN

 I have executed this judgment as follows:




            Defendant delivered on                                                          to

                                                        with a cenified copy of this judgment.


                                                                                ---------------- ---
                                                                                                    UNITED STATES MARSHAL
                                                                                                                                  ___   ,,,_.   ___ --

                                                                            B y - - - - -DEPUTY
                                                                                          - - -UNITED
                                                                                                - - -STATES
                                                                                                      - - -MARSHAL
                                                                                                            ---
AO 245B (Rev. 02iJ8)   Judgment in a Criminal Case
                       Sheet 5   Criminal Monetary Penalties
                                                                                                        Judgment       Pag~   _ ... 3   of   ____ _   4 ___ _
DEFENDANT: TROY CHANCE LEWIS
CASE NUMBER: 4:18-CR-107-BD-1
                                                CRIMINAL lVIONET ARY PENAL TIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                  JVTA Assessment*                Fine                           Restitution
TOTALS             $ 25.00                       $ 0.00                           $ 0.00                         $ 0.00



O    Th..: determination of restitution is defen-ed until
                                                          ----
                                                               . An Amended Judgment in                     ,1   Criminal Case 1AO 245C) will be entered
     after such determination.

0    The ddi:ndant must make restitution (including community restitution) to the folkm,ing payees in the amount listed below.

     Tfthe defendant makes a partial payment, each payee shall receive an approximatclv propo1tioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18-V.S.C. ~ 3664(1), all nonfederal victims must be paid
     before the United States is paid.

Name of Pavee                                                       Total Loss**             Restitution Ordered                 Priorih' or Percenta~e




 TOTALS                               $                        0.00           $           0.00
                                                                                  -----------


 0     Restitution amount ordered pursuant to pica agreement S

 0     The defendant must pay interest on restitution and a tine of more than S2,500, unless the restitution or fine is paid in fi.111 before the
       fi ftcenth day aftcrthe date of the judgment, pursuant to 18 U.S.C. ~ 36 I 2( t). A II of the payment options on Sheet 6 may be sub.icct
       to penalties for delinquency and default. pursuant to 18 lJ.S.C. ~ 3612(g).

 O     The court dctcnnincd that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the            D fine     O restitution.
       0    the interest requirement for the        D fine      D     restitution is modified as follows:

 * .h~-;tic~ for yietims of Trafficking Act of.'.:Wl5, ~ub. L. No.} 14-22.
 ** hndmgs tor th~ total amount o_t losses _are..,required under Chapters     I 09A, 110, 11 0A. and 113A of Title 18 for offenses committed on or
 after September J.,. 1994. but before Apnl 2_), 1996.
AO 2458 (Rev. 02/181 Judemcm in a Criminal Case
                     Sheet 6   Schedule of Payments

                                                                                                                 Judgment   Page __4__ of           4
DEFENDANT: TROY CHANCE LEWIS
CASE NUMBER: 4:18-CR-107-BD-1

                                                      SCHEDULE OF PAYl\1ENTS

Having assessed the defendant"s ability to pay, payment of the total criminal monetary penalties is due as follows:

A     It]   Lump sum payment of$         25.00                 due immediately, balance due


            •    not later than                                     . or
            •    in accordance with    •    C,    •    D,
                                                              •      E, or     •    F below: or

B    •      Payment to begin immediately (may be combined with               • c.        D D,or            D F below); or

C     D     Payment in equal     ___                                        installments of S ______ over a period of
                                                  (e.g., week(v. monthlv, ,1uarterh)
                          (e.g .. mv11ths or years). to commence     _____ /e.g. 30 or Ml days/ after the date of this judgment: or

D     D     Payment in equal                      (e.g., wceklv. mo11thZ1·. quartl'l'h} installments of S
                                                                                                        -------
                                                                                                                            over a period of
                          (e.g .. m,mtl,s or years). to conm1cnce    _ _ _ _ _ ,e.g.. 3() or 60 days/ after release from imprisonment to a
            tenn of supervision; or

E     D     Pay111ent dming the tenn of supervised release will commence within ----·------------ (e.g .. 30 or Ml days/ after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or

F     D     Special instructions regarding the payment of criminal monetmy penalties:




Unless the cou11 has expressly ordered othe1wise, if this judgment imposes imprisonment. payment of criminal monetmy penalties is due during
the period of imprisonment." All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, arc made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers 1i11c/11di11g def,•11dc111t       1111111bC'r),   Total Amount. Joint and Severn! Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendanr's interest in the following property to the United States:



Payments shall be applied in the following order: ( 1) assessment, (2) restitution principal. (3) restitution interest, (4) fine principal, (5) fine
intrn::st, (6) community restitution, (7) JVT A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
